Citation Nr: 0614344	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.  

3.  Entitlement to service connection for coronary artery 
disease with angina, congestive heart failure, and residuals 
of a myocardial infarction, to include as secondary to 
diabetes mellitus.

4.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.  

5.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus.  

6.  Entitlement to service connection for end stage renal 
disease, to include as secondary to diabetes mellitus.  

7.  Entitlement to peripheral neuropathy of the upper 
extremities, to include as secondary to diabetes mellitus.  

8.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to diabetes mellitus.  

9.  Entitlement to service connection for hypertension and 
hypertensive heart disease, to include as secondary to 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
connection with the instant appeal, the veteran was afforded 
an RO hearing in July 2003, a transcript of which is of 
record.  In addition, the veteran requested that he be 
afforded a hearing before the Board, sitting at the RO.  Such 
a proceeding was scheduled to occur in February 2006, but 
prior to its occurrence, the veteran by written communication 
requested that his hearing be cancelled and asked that his 
hearing request be withdrawn.  No other request for a hearing 
remains pending at this time.  

Only the issue of the veteran's entitlement to service 
connection for tinnitus is herein addressed on the merits.  
All other matters are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the VA's 
Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Tinnitus is not shown in service or for many years thereafter 
and competent medical evidence linking current disability of 
the veteran involving tinnitus to his period of military 
service is lacking.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) Veteran's status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided by the RO to the 
veteran in August 2003 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the appellant to submit all pertinent evidence in his 
possession.  Such notice does not, however, fully meet the 
elements identified in Dingess/Hartman, but despite such 
inadequacy, neither the appellant-veteran, nor his 
representative, challenges the sufficiency of the notice 
provided and prejudice is not shown to result in the Board's 
entry of a final decision as to the claim for service 
connection herein at issue.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development.  Hence, the Board finds that VA has satisfied 
its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless. While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Service Connection for Tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet.App. 247, 253 (1999).

In this case, it is contended by the veteran that he suffers 
from tinnitus that developed as a result of inservice 
acoustic trauma.  Testimony is offered, to the effect that 
the veteran was a pavement maintenance specialist while on 
active duty in the Air Force and that, as part of such duty, 
he was involved in the use of heavy equipment that was very 
noisy, with frequent paving of airstrips in close proximity 
of loud aircraft.  

Service records indicate that the veteran's military 
occupational specialty was that of a pavement maintenance 
specialist.  Service medical records compiled during the 
veteran's period of active duty are wholly negative for 
complaints or findings involving tinnitus of either ear; no 
pertinent diagnosis is therein set forth.  The veteran's 
claim for service connection for tinnitus was not received by 
VA until July 2003 and in connection with such claim, he was 
afforded a VA medical examination in September 2003, findings 
from which initially established the existence of the 
veteran's tinnitus.  At that time, the examiner, while 
diagnosing tinnitus, found that the veteran's military file 
showed no evidence of any tinnitus and opined that there were 
insufficient data with which to render an opinion without 
resort to undue speculation with respect to the possible 
linkage between the veteran's tinnitus and his period of 
military service.  

Notwithstanding a showing of current disability involving 
tinnitus, there is absent from the record any competent 
evidence of a nexus between the veteran's tinnitus and his 
military service.  No medical professional either expressly 
or implicitly offers any medical finding or opinion 
establishing a link between the veteran's tinnitus and his 
period of active duty in the Air Force.  As such, denial of 
the veteran's claim for service connection for tinnitus is 
warranted.  Hickson.  


ORDER

Service connection for tinnitus is denied.  


REMAND

Much additional evidence has been added to the record since 
the issuance of the most recent supplemental statement of the 
case in November 2004.  Such evidence concerns various 
aspects of herbicide and dioxin exposure and its effects, 
including the onset of diabetes mellitus and, thus, has a 
direct bearing of each of the remaining issues herein on 
appeal.  Further adjudicatory action was undertaken by the RO 
for consideration of such evidence only with respect to the 
issues of entitlement to direct and secondary service 
connection for hypertension and hypertensive heart disease, 
by means of a statement of the case prepared in March 2005, 
and for entitlement to direct and secondary service 
connection for peripheral neuropathy of the upper 
extremities, based on a statement of the case of July 2005, 
albeit without consideration since November 2004 of the 
underlying issue of whether a grant of service connection was 
warranted for diabetes mellitus as due to inservice herbicide 
or dioxin exposure.  Remand is required for corrective 
action, thus permitting the AMC or RO to consider such 
evidence as part of a further adjudication of all remaining 
issues on appeal, followed by issuance of a supplemental 
statement of the case, pursuant to 38 C.F.R. § 19.31 (2005).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 and 38 C.F.R. 
§ 3.159, the veteran must be notified of 
what additional information and evidence 
are needed to substantiate his claims of 
entitlement to service connection for 
diabetes mellitus, to include as due to 
herbicide or dioxin exposure, as well as 
his claims for direct and secondary 
service connection for coronary artery 
disease with angina, congestive heart 
failure, and residuals of a myocardial 
infarction; diabetic retinopathy; 
erectile dysfunction; end stage renal 
disease; peripheral neuropathy of the 
upper extremities; peripheral neuropathy 
of the lower extremities; and 
hypertension and hypertensive heart 
disease, to include as secondary to 
diabetes mellitus as to all of the 
foregoing.  Notice must also be provided 
with respect to the five elements of a 
service connection claim set forth in 
Dingess/Hartman.  The veteran must also 
be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit.  He must also be 
advised to submit all pertinent evidence 
not already on file that is held in his 
possession.  If requested, VA will assist 
him in obtaining updated records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

2.  All records of VA medical treatment 
not already on file which were compiled 
at VA facilities and which pertain to any 
of the veteran's claimed disorders must 
be obtained for inclusion in his claims 
folder.  

3.  Lastly, the veteran's claims for 
claims of entitlement to service 
connection for diabetes mellitus, to 
include as due to herbicide or dioxin 
exposure, as well as his claims for 
direct and secondary service connection 
for coronary artery disease with angina, 
congestive heart failure, and residuals 
of a myocardial infarction; diabetic 
retinopathy; erectile dysfunction; end 
stage renal disease; peripheral 
neuropathy of the upper extremities; 
peripheral neuropathy of the lower 
extremities; and hypertension and 
hypertensive heart disease, to include as 
secondary to diabetes mellitus as to all 
of the foregoing, must be readjudicated 
on the basis of all of the evidence of 
record, including that submitted since 
November 2004, and all governing legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose 
of this remand is to preserve the veteran's due process 
rights and to obtain additional evidence.  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


